ITEMID: 001-89932
LANGUAGEISOCODE: ENG
RESPONDENT: BIH
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: LUKIC v. BOSNIA AND HERZEGOVINA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicants, Mr Spasoje Lukić, Ms Jovanka Lukić, Mr Svetozar Lukić and Mr Aleksandar Lukić, are citizens of Bosnia and Herzegovina who were born in 1939, 1954, 1977 and 1979 respectively and live in Doboj. They were represented before the Court by Mr S. Lopandić, a lawyer practising in Doboj. The Government of Bosnia and Herzegovina (“the Government”) were represented by their Agent, Ms M. Mijić.
The facts of the case, as submitted by the parties, may be summarised as follows.
Prior to the dissolution of the former Socialist Federal Republic of Yugoslavia (“the SFRY”) the applicants deposited foreign currency in their bank accounts at the then Jugobanka Sarajevo Ekspozitura Doboj. In Bosnia and Herzegovina, as well as in other successor States of the former SFRY, such savings are commonly referred to as “old” foreign-currency savings (for the relevant background information see Jeličić v. Bosnia and Herzegovina (dec.), no. 41183/02, ECHR 2005-...).
Following several unsuccessful attempts to withdraw their funds, the applicants initiated court proceedings seeking the recovery of their entire “old” foreign-currency savings and accrued interest.
By a decision of the Doboj Court of First Instance of 23 July 1993, the Jugobanka Banja Luka Ekspozitura Doboj (the legal successor of the Jugobanka Sarajevo Ekspozitura Doboj) was ordered to pay the applicants 7,741.99 German marks, 22.03 US dollars and 3,087.57 Swiss francs together with default interest on the above amounts at the statutory rate from 18 December 1992. The judgment entered into force on 25 August 1993. On 17 November 1993 the Doboj Court of First Instance issued a writ of execution (rješenje o izvršenju). The execution proceedings were stayed between 11 May 1998 and 2 April 2001.
On 3 April 2001 the domestic Human Rights Chamber found a violation of Article 6 of the Convention and of Article 1 of Protocol No. 1 to the Convention arising from a failure to enforce the judgment of 23 July 1993 and ordered the Republika Srpska to ensure full enforcement thereof without further delay. The Human Rights Chamber further considered that any pecuniary damage would be compensated through payment of default interest as provided by the judgment in issue. It therefore rejected the applicants’ claim for compensation for pecuniary damage. The applicants did not claim compensation for non-pecuniary damage.
On 17 April 2002 the Republika Srpska took over the judgment debt, pursuant to section 20 of the Opening Balance Sheets Act 1998.
On 12 March 2004 the Republika Srpska paid the principal debt in the amount of 11,562.80 convertible marks (BAM). On 19 July 2005 the applicants were paid default interest in the amount of BAM 12,625.93.
The Default Interest Rate Act 2001 (Zakon o visini stope zatezne kamate; published in the Official Gazette of the Republika Srpska (“OG RS”) no. 19/01 of 11 May 2001; amendments published in OG RS no. 52/06 of 17 May 2006) entered into force on 19 May 2001. It sets the rate of default interest to be paid in the Republika Srpska on outstanding amounts expressed in any currency. According to section 3 of this Act, default interest is calculated on the basis of the official retail price growth rate (stopa rasta cijena na malo) plus another 0.05% daily (fiksna stopa). Inflation in the Republika Srpska, as measured by the official retail price growth rate, was relatively slow in the years from 2001 to 2004. The relevant figures were as follows: 6.5% in 2001, 1.7% in 2002, 1.8% in 2003 and 1.9% in 2004 (see the Annual Report of the Central Bank of Bosnia and Herzegovina for 2006, p. 123).
As to the period before the entry into force of the Default Interest Rate Act 2001, the rate of default interest to be paid in the Republika Srpska on outstanding amounts expressed in a foreign currency is the rate applicable to overnight foreign-currency deposits (see, for example, judgment of the Supreme Court of the Republika Srpska no. Rev-281/04 of 21 February 2006). According to an official report submitted by the respondent Government, at the request of the Court, in another case (Kudić v. Bosnia and Herzegovina, no. 28971/05), the relevant figures for the years from 1992 (when the default period started in the present case) to 2001 (when the Default Interest Rate Act 2001 entered into force) were as follows: 4.06% in 1992, 2.82% in 1993, 2.43% in 1994, 2.70% in 1995, 2.49% in 1996, 3.16% in 1997, 3.01% in 1998, 2.78% in 1999, 2.40% in 2000 and 2.20% in 2001).
For other relevant law and practice see the admissibility decision in Jeličić, cited above; the judgment in Jeličić v. Bosnia and Herzegovina, no. 41183/02, ECHR 2006...; and Pejaković and Others v. Bosnia and Herzegovina, nos. 337/04, 36022/04 and 45219/04, 18 December 2007.
